Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-40 and 46-47, drawn to a pharmaceutical agent that is an agonist of at least one of 71 integrin, 61 integrin and 31 integrin and that binds to the extracellular domain of at least one of 7 protein, 6 protein and 3 protein, a monoclonal antibody that is an agonist of 71 integrin and a pharmaceutical composition comprising the claimed pharmaceutical agent or monoclonal antibody, classified in CPC C07K 16/00, for example.
II.	Claims 41-45, drawn to an isolated nucleic acid molecule encoding the antibody or antibody fragment of claim 30, an expression vector comprising the claimed nucleic acid molecule, a recombinant host cell comprising the claimed expression vector and a method for producing an antibody or antibody fragment that is an agonist of 71 integrin, classified in CPC C12N 15/62, for example.
III.	Claim 48-67, drawn to methods of treating a disorder or a disease in a subject, activating 71 integrin in a muscle cell of a subject and enhancing binding of 71integrin to its ligand in a muscle cell of a subject and comprising administering to the subject the antibody or antibody fragment of claim 30, classified in CPC A61K 39/00, for example.

3.	The inventions are distinct, each from the other because: Inventions I and II are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed a materially different design, mode of operation, function, or effect.  Inventions I and II are related as products.  The products are distinct each from the other as the products are comprised of divergent structure, effects and function, for example nucleic acids, peptides and cells or organisms. Polynucleotides are the molecules consisting of purine and pyrimidine, and the later are the molecules consisting of amino acids. The different combination of purine and pyrimidine of group II can generate a diverse range of sequences of polypeptides/antibodies in the group I. For example, a point mutation of polynucleotides in the group II can totally change the composition of polypeptides/antibodies in the group I. Second, the biochemical properties of polypeptides/antibodies are quite different from those of polynucleotides. The polypeptides/antibodies can be isolated and analyzed using affinity chromatography or mass spectrophotometry. Third, the biological function and use of polynucleotides are very different from those of polypeptides/antibodies.  Polynucleotides can be modified and used as a probe labeling with different fluorescence conjugates or radioisotopes to hybridize or detect the message of DNA/RNA. On the other hand, polypeptides function as biological agents that are more involved in targeting, recognition, trafficking, anchoring, and activity execution and regulation. The cellular distribution of polypeptides is very different from that of polynucleotides. Polypeptides could be located on the plasma membrane to function as a receptor to receive the signals. They could be also located in the cytosol or nucleus to regulate other proteins or DNA activity. A polypeptide/an antibody as in Group I is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide, and an antibody is composed of a pair of heavy chain and light chain of peptides, Fab fragments, for antigen-binding, and a pair of complement binding domain (Fc fragment). The use for antibody is various, for example the antibody can be used to detect a protein and also for immunotherapy as a therapeutic agent.  In addition, each of the polypeptides/antibodies or polynucleotides has a unique structural feature, which requires a unique search of the prior art.  The Groups I and II differ in structure and function as they are composed of divergent amino acids and have different biological functions.  A reference to one element would not constitute a reference to another.  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Thus, Inventions I and II are patentably distinct from each other. 

4.	Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the process for using the antibodies as in Group III can be practiced with alternative antibodies, nucleic acids or peptides; and the products as claimed in Group I can be used alternatively in a method of screening compounds or a method for detecting compositions. Thus, Inventions I and III are patentably distinct from each other.

5.	Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of nucleic acids as in Group II is not required by the method of treating using antibodies as in Group III. Thus, Inventions II and III are patentably distinct from each other.

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
7.	This application contains claims directed to the following patentably distinct species:
A. epitope: SEQ ID NO:10, aa 5-10, 10-15, 15-20, 20-25, 25-30, 35-40 of SEQ ID NO:10, or SEQ ID NO:1 or SEQ ID NO:24, SEQ ID NO:25 recited in claims 19-24 and 38.
B. Sequence for HCDR1: SEQ ID NOs:14, 65 and 2 recited in claims 29-30 and 32.
C. Sequence for HCDR2: SEQ ID NOs: 3 and 6 recited in claims 28, 30 and 32.
D. Sequence for HCDR3: SEQ ID NOs: 15, 66, 68 and 4 recited in claims 27, 30 and 32. 
E. Sequence for LCDR1: SEQ ID NOs: 5, 69 and 71 recited in claims 31 and 32.
F. Sequence for VH: SEQ ID NOs: 8, 16 and 67 recited in claims 33 and 35.
G. Sequence for VL: SEQ ID NOs: 9, 17, 70 and 72 recited in claims 34 and 35.
H. Sequence for a heavy chain: SEQ ID NOs: 18 and 45 recited in claim 36.
 I. Sequence for a light chain: SEQ ID NOs: 19, 53, 62 and 63 recited in claim 36.
J. Disease: a malfunction of 71 integrin in the subject; a dystrophin deficiency in the subject; a mutation in dystrophin in the subject; non-functioning dystrophin in the subject; or a muscle dysfunction other than 71 malfunction, or dystrophin deficiency, mutation, or non-function recited in claims 48-54.
K. diseases associated with muscle dysfunction: cancer, congestive heart failure, chronic obstructive pulmonary disease, chronic kidney disease, HIV infection/AIDS, anorexia nervosa, bulimia, malnutrition, exposure, nausea, type I diabetes, type II diabetes, metabolic syndrome, cachexia, anemia, heart failure, high blood pressure, rhabdomyolysis, sepsis, sarcopenia, physical inactivity, damage due to excess physical activity, hypothermia, hyperthermia, injury, denervation, amyotrophic lateral sclerosis, multiple sclerosis, spinal muscular atrophy, alcohol-associated myopathy, burn-associated myopathy, stroke, steroid therapy or the withdrawal of steroid therapy, dermatomyositis, Guillain-Barre syndrome, neuropathy, osteoarthritis, infection, polio, polymyositis, inflammation, rheumatoid arthritis, hypocholesterolemia, electrical injury, heat stroke, prolonged immobilization, lack of blood flow to a limb, or contact with venom recited in claims 48-54.
L. Additional one or more other therapies: an anticonvulsant; an immunosuppressant; an antibiotic; quinine; therapy for management of congestive heart failure; a gene replacement therapy; an exon skipping therapy; a nonsense suppression therapy; therapy using an engineered nuclease; cell therapy using muscle precursor cells or stem cells; upregulation of utrophin; an anti-inflammatory therapy; an antifibrotic therapy; a steroid therapy; a myostatin blocker; insulin growth factor; a phosphodiesterase-5 inhibitor; an ACE inhibitor; induction of angiogenesis through delivery of vascular endothelial growth factor (VEGF); downregulation of VEGF decoy-receptor type 1 (VEGFR-1 or Flt-1); physical therapy; occupational therapy; surgery; orthotic intervention; speech therapy; respiratory therapy; a pacemaker; and a respiratory assistance device recited in claims 65.

8.	The species are independent or distinct because they are different sequences, different diseases and different agents, and the claims to the different species recite the mutually exclusive characteristics of such species. For epitopes, sequences for HCDR/LCDR, VH/VL and heavy chain/light chain of antibodies and other therapeutic agents, each specific species differs with respect to its composition, structural feature, function and use. The cell components and biological characteristics are very different in different cell types. Consequently, the responses to different biomolecules are also distinct in different cells.  Further, the molecular mechanisms contributed to the action of each molecule are very different and so are the effects. Thus, these species are patently distinct from each other.  
For diseases, the etiology and potential molecular mechanisms contributed to these pathological conditions are different from each other. For example, the pathology and etiologies of cancer are very different from those of neurodegenerative diseases and other diseases recited in the claims. The patient population in each disease is also distinct from each other.  For example, the health status, the medication, the diagnosis, and the physiological condition in patients with cancer are very different from those with neurodegenerative diseases and other diseases recited in the claims. It requires different diagnoses, equipment, steps and treatments for different groups of patients. Therefore, each species of diseases is patentably distinct from each other. 
In addition, these species are not obvious variants of each other based on the current record.

9.	The claims are deemed to correspond to the species listed above in the following manner:
i. If any Group from Groups I-III is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species of epitopes, sequences for HCDR/LCDR, VH/VL and heavy chain/light chain of antibodies, other therapeutic agents set forth above and as recited in claims 19-24, 27-36 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 19-20, 41-42, 44-46, 48 and 66-67 are generic.
ii. If Group III is elected, Applicant is required under 35 U.S.C. 121 to further elect a single disclosed species of disease and diseases associated with muscle dysfunction, or a single grouping of patentably indistinct species of diseases and diseases associated with muscle dysfunction set forth above and as recited in claims 48-54 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 48 and 66-67 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

11.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
June 5, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649